Citation Nr: 0803626	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for high 
frequency hearing loss prior to January 2007 and an 
evaluation in excess of 30 percent from January 2007, 
forward.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disability.  

3.  Entitlement to a compensable evaluation for residuals of 
right side pyeloplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1954 to January 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
address due process concerns and afford the veteran 
appropriate VA examinations.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2007, the veteran submitted evidence regarding his 
disability of the cervical spine.  All evidence submitted was 
already previously of record and has been considered by the 
RO.  Thus, the Board will proceed to adjudicate all claims on 
appeal with consideration of all evidence of record.  See 38 
C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Prior to January 16, 2007, the veteran's left ear hearing 
loss was manifested, at most, by an average pure tone 
threshold of 40 decibels with speech discrimination of 80 
percent; and right ear hearing loss was manifested, at most, 
by an average puretone threshold of 30 decibels with speech 
discrimination of 88 percent. 

2.  From January 16, 2007 forward, the veteran's left ear 
hearing loss is manifested, at most, by an average pure tone 
threshold of 64 decibels with speech discrimination of 64 
percent; and right ear hearing loss is manifested, at most, 
by an average puretone threshold of 53 decibels with speech 
discrimination of 80 percent.

3.  The veteran's cervical spine disability results in 
forward flexion no less than 44 degrees and a combined range 
of motion no less than 227 degrees; does not result in more 
than slight limitation of motion of the cervical spine; does 
not result in muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour; does 
not result in any neurologic manifestations or greater than 
mild intervertebral disc syndrome, and has not resulted in 
any incapacitating episodes.

4.  The veteran's right side pyeloplasty does not result in 
renal dysfunction, urinary tract infection, or other 
symptomatology or manifestation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (2002), 5293 (2003), 5003, 5237-5243 (2007). 

2.  The criteria for a compensable evaluation for high 
frequency hearing loss prior to January 16, 2007 and for an 
evaluation in excess of 30 percent from January 16, 2007, 
forward, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.  §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 
Diagnostic Code 6100 (2007).  

3.  The criteria for a compensable evaluation for residuals 
of a right side pyeloplasty have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.21, 4.115a, 4.115b Diagnostic Codes 7504 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

Hearing loss

Service connection was established for high frequency hearing 
loss, left, in a March 1981 rating determination and a 
noncompensable rating was assigned.  In a rating decision 
dated in July 2007, the RO increased the evaluation to 30 
percent disabling, effective January 16, 2007, and 
recharacterized the disability as high frequency hearing 
loss.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA audiological testing conducted 
in May 2002 and January 2007 and results from audiological 
testing in May 2003, conducted by a private facility, the 
Carol Boobin Bashuk Hearing Care Centers.  

Results of the May 2002 testing include pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
were 25, 25, 20, 35, and 40 decibels, respectively, for an 
average over the four frequencies of interest of 30 decibels.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 20, 25, 30, 50, and 55 
decibels, respectively, with an average over the four 
frequencies of interest of 40 decibels.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 80 percent in the left ear, providing 
evidence against this claim.   

These results show that in May 2002 the veteran's hearing 
loss did not meet the exceptional hearing loss requirements 
necessary to trigger application of 38 C.F.R. § 4.86.  

Prior to January 2007, the only other evidence pertinent to 
the veteran's hearing loss claim are the May 2003 results of 
audiological testing from the private practitioner.  These 
results are in graphical rather than numerical format and the 
Board is not permitted to interpret audiological test results 
in graphical format.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
Regardless, these private audiological test results are 
inadequate for VA rating purposes because there is no 
indication that speech recognition scores were based on the 
Maryland CNC Test.  See 38 C.F.R. § 4.85(a).  Hence, even if 
the Board requested the interpretation of the graphical 
results by a medical professional, the lack of Maryland CNC 
testing renders use of those test results improper for 
evaluation purposes.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2002 VA 
test results indicates assignment of Roman Numeral II to the 
right ear and Roman Numeral III to the left ear, for the 
purpose of determining a disability rating.  A 
noncompensable, or 0 percent, rating is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row II with column 
III.  No evidence prior to January 16, 2007 shows that the 
veteran's hearing loss warrants a compensable rating.  

Results from January 2007 VA audiology testing include pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 25, 35, 55, 60, and 60 decibels, 
respectively, for an average over the four frequencies of 
interest of 53 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
30, 40, 60, 70, and 85 decibels, respectively, with an 
average over the four frequencies of interest of 64 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 percent in the left ear.  
These results show that, as of January 16, 2007, the 
veteran's hearing loss did not meet the exceptional hearing 
loss requirements necessary to trigger application of 38 
C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VIA to the January 2007 
VA test results indicates assignment of Roman Numeral IV to 
the right ear and Roman Numeral VI to the left ear, for the 
purpose of determining a disability rating.  A 20 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row IV with column VI.

Application of table VI to the veteran's right ear hearing, 
and hence application of Table VII for deriving a rating, 
differ from that of the RO.  Inspection of the July 2007 
supplemental statement of the case shows that the RO assigned 
Roman Numeral VII to the veteran's right ear hearing from 38 
C.F.R. § 4.85 Table VI based on an average threshold of 53 
decibels and a speech discrimination test result of 53 
percent.  The report of the January 2007 VA audiological 
testing clearly shows that speech discrimination in the 
veteran's right ear was 80 percent, not 53 percent.  

Be that as it may, the Board here determines only that the 
veteran's hearing loss does not warrant an evaluation in 
excess of 30 percent disabling from January 16, 2007, 
forward.  No evidence of record provides for a more favorable 
outcome.  

Thus, all probative evidence of record indicates that the 
veteran's hearing loss disability was properly rated as 
noncompensable for the period prior to January 16, 2007 and 
does not warrant a rating higher than 30 percent from January 
16, 2007, forward.  As such, the claim for entitlement to 
higher ratings for his hearing loss disability, under the 
rating schedule, must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  3.102 
(2007).  

The Board has also considered whether referral for 
extraschedular consideration is warranted and the effect if 
any, of the reasonable doubt rule on this matter.  As these 
matters must be addressed for all of the veteran's claims on 
appeal, the Board does so below, at the end of the 
substantive portion of this decision.  


Cervical Spine

Service connection was established for degenerative disc 
disease of the cervical spine in a March 1981 rating 
determination.  A 10 percent rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 and remained in place 
until the veteran filed his current claim.  In a July 2007 
supplemental statement of the case, the RO recharacterized 
this disability as a cervical spine disability.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  These latter changes 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under Diagnostic Code 5293.  The highest available 
rating was 60 percent, assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  Id.  A 20 percent rating 
was assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Id.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  Id.  

Also considered by the Board were criteria for evaluating 
disability of the cervical spine based upon limitation of 
motion of the cervical spine.  Prior to September 26, 2003, 
the criteria specified a 30 percent rating for severe 
limitation of motion of the cervical spine, a 20 percent 
rating for moderate limitation of motion of the cervical 
spine, and a 10 percent rating for slight limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
cervical spine are evaluated under the general formula for 
diseases and injuries of the spine (General Formula) under 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  These 
criteria apply to disability of the spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The criteria, in pertinent 
part, are as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
cervical spine...... 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine..... 30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis.................................
...................... 20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. . . .The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees. . . . The normal ranges of 
motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained substantively unchanged from 
the September 23, 2002 revision, other than the Diagnostic 
Code nomenclature was changed from 5293 to 5243.  

As indicated below, the veteran has never been found to 
suffer from ankylosis of the spine. Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.  

The Board has also considered the criteria for evaluating 
arthritis.  Ultimately all arthritis is rated pursuant to the 
criteria found in Diagnostic Code 5003.  Arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
4.71a Diagnostic Code 5003 (2007).  In the absence of 
limitation of motion sufficient for a compensable rating, a 
rating of 10 percent is assigned for each major joint or 
minor joints affected by arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

In May 2002, the veteran underwent VA examination of his 
cervical spine.  He reported neck pain which worsened on 
increased activity or exertion, but no neurologic symptoms.  
Physical examination found the veteran to have normal 
reflexes, sensation, and coordination.  Range of motion of 
the cervical spine was 90 degrees of flexion, 70 degrees of 
extension, 45 degrees of lateral extension, bilaterally, and 
90 degrees of lateral rotation, bilaterally.  There was no 
pain on motion and no evidence of radiculopathy.  X-rays 
showed mild degenerative joint disease of the cervical spine, 
providing evidence against this claim.  

In January 2007, the veteran again underwent VA examination 
of his cervical spine.  The veteran reported that he has 
flare ups of neck pain about three times in the last month.  
He denied radiation of pain but stated that he has 
intermittent stiffness of the neck mainly in the morning when 
he first arises, and lasting for about 30 minutes.  He denied 
weakness in the upper extremities but stated that he gets 
rare tingling in the fingers of the left hand when he 
exercises.  He also denied any physician ordered periods of 
incapacitation in the past twelve months.  

The examiner reported the results of a magnetic resonance 
imaging (MRI) conducted by "D.R.", M.D. in September 2006, 
which are associated with the claims file.  Essentially, the 
results showed mild to severe central stenosis, depending 
upon the segments, from C2 through C6.  

Physical examination revealed no obvious deformity of the 
cervical spine, no pain from palpation along the vertebrae or 
the paracervical muscles and no palpable crepitus with range 
of motion testing.  Range of motion was measured as forward 
flexion from 0 to 44 degrees, extension from 0 to 45 degrees, 
left lateral flexion from 0 to 24 degrees, right lateral 
flexion from 0 to 26 degrees, left; lateral rotation from 0 
to 50 degrees and right lateral rotation from 0 to 38 
degrees.  All motion was without pain and repetitive 
movements did not increase subjective complaints of pain, 
change the range of motion, or cause fatigability, weakness, 
incoordination, or instability.  Nor were any objective signs 
of pain or muscle spasm observed during the cervical spine 
examination.  

Deep tendon reflexes were 1 plus in all extremities, 
sensation was intact to soft touch in all dermatomes of both 
upper extremities and vibratory and position sense was 
intact.  In short, the veteran had no neurologic 
manifestations of his cervical spine disability.  X-rays 
showed degenerative changes with narrowed disc space from C4 
to C7.  Impression of the x-rays was multilevel degenerative 
disc disease of the cervical spine with moderate to severe 
central canal stenosis confirmed on the MRI from September 
2006, referred to above.  The examiner commented that the 
examination demonstrated significant decrease in range of 
motion in lateral flexion and rotation.  

These results show that the veteran's disability of the 
cervical spine does not warrant a rating higher than that 
already assigned.  No other evidence of record is more 
favorable to the veteran's claim.  No neurologic 
manifestations have been observed and, indeed, evidence of 
normal sensation and normal reflexes is against a finding of 
objective neurologic manifestations.  Thus, a higher rating 
under the earliest applicable version of Diagnostic Code 
5293, for intervertebral disc syndrome would not be 
appropriate.  Nor would a higher rating be appropriate under 
either the revised version of Diagnostic Code 5293 or the 
General Formula.  In that regard, there is no evidence that 
the veteran has ever been prescribed bedrest by a physician 
due to his cervical spine disability, thus he has had no 
incapacitating episodes as defined by regulation.  

Turning to orthopedic manifestations, the Board notes that 
the criteria under Diagnostic Code 5290 was subjective in 
that it specified slight, moderate, and severe as to 
limitation of motion.  As to limitation of motion, the 
purpose of the revision effective in September 2003 was to 
provide more objective criteria for rating limitation of 
motion.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  Indeed, VA 
noted that the unrevised criteria were based on the 
indefinite terms "slight," "moderate," and or "severe."  
See 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002).  Thus, the 
Board has considered the unrevised criteria for limitation of 
motion in light of the revised criteria for similar ratings.  

The veteran's combined motion of the cervical spine was 385 
degrees in May of 2002 and 227 degrees in January 2007.  227 
degrees of combined motion falls in the criteria for a 10 
percent rating under the revised criteria, but does not 
approach the 170 degrees needed for a higher rating.  No 
forward flexion measurement satisfies the criteria for even a 
10 percent rating under the revised criteria.  Similarly, the 
veteran's limitation of motion under the unrevised criteria 
is properly considered to be slight, rather than moderate.  

Nor does application of 38 C.F.R. § 4.40 and § 4.45 result in 
a higher rating.  While the veteran has stated that he has 
flare-ups on activity, all objective evidence shows that 
motion does not cause pain, fatigability, incoordination, or 
any other limitation of function beyond that already 
reflected by the 10 percent rating.  Finally, as to the 
effect of any arthritis shown on x-rays, assuming without 
deciding that such is part of his service-connected 
disability, the rating schedule provides for no higher 
rating.  He is already rated at 10 percent for this 
disability, which satisfies both Diagnostic Code 5003 and 38 
C.F.R. § 4.59.  

Thus, all probative evidence of record is against a rating 
higher than 10 percent disabling for the veteran's cervical 
spine disability.  As such, the claim for entitlement to 
higher ratings for his cervical spine disability, under the 
rating schedule, must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

The Board has also considered whether referral for 
extraschedular consideration is warranted and the effect if 
any, of the reasonable doubt rule on this matter.  As these 
matters must be addressed for all of the veteran's claims on 
appeal, the Board does so below, at the end of the 
substantive portion of this decision.  
Right side pyeloplasty

Service connection was established for residuals of a right 
pyeloplasty in a March 1981 rating determination.  A 
noncompensable rating was assigned and has remained in place 
until the veteran filed his current claim.  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's service-connected 
residuals of a right side pyeloplasty is rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7504, for chronic pyelonephritis.  The Board finds no more 
appropriate criteria for rating this disability.  Diagnostic 
Code 7504 directs the rater to rate chronic pyelonephritis as 
renal dysfunction or urinary tract infection, whichever is 
more appropriated.  38 C.F.R. § 4.115b.  

A 100 percent rating is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.  An 80 percent rating is assigned for renal function 
with persistent edema and albuminuria with BUN 40 to 80 mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.  

A 40 percent rating is assigned for renal dysfunction with 
constant albuminuria with some edema; or definite decrease in 
kidney function; or, hypertension, at least 40 percent 
disabling under DC 7101.  Id.  Symptomatology of albumin, 
constant or recurring, with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under DC 7101, warrants a 
compensable evaluation of 30 percent.  Id. Albumin and casts 
with history of acute nephritis; or, hypertension which is 
non-compensable under DC 7101, warrants a non-compensable 
evaluation.  Id.  

Urinary tract infection with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 
twice a year) and/or requiring continuous intensive 
management warrants a 30 percent rating.  Id.  For urinary 
tract infection, with long term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent evaluation is warranted.  
Id.  

In this case, the veteran has neither urinary tract 
infections nor renal dysfunction resulting from his right 
side pyeloplasty.  Genito-urinary examinations in May 2002 
and January 2007 found no symptoms present from the 
pyeloplasty.  In explaining the history of this disability as 
contained in the claims file, the January 2007 examiner 
stated that the veteran underwent a right pyelopasty for 
correction of a possible stricture of the ureteropelvic 
junction and inflammation of the bladder in 1954.  The 
veteran denied having any complications after the surgery or 
any further problems after the surgery, providing evidence 
against this claim.  

Also of record is an April 2004 letter in which "G.M.", 
M.D. reported that the veteran suffered from hypertension 
secondary to chronic kidney disease.  The veteran also has 
service connected disability of prostatitis.  A history 
provided by the veteran during the January 2007 examination 
includes that he was diagnosed with hypertension 5 or 6 years 
ago and was placed on Accupril for kidney protection 3 or 4 
years ago.  He stated that these conditions were unrelated to 
his pyeloplasty.  

While this statement by the veteran does not constitute 
competent medical opinion evidence, the statement is evidence 
that he has never been told that his kidney problems or 
hypertension are related to his pyeloplasty.  More 
significantly, the January 2007 examiner stated that a review 
of the claims file showed no evidence that the veteran 
received any treatment for his pyeloplasty after 1954.  Thus, 
the preponderance of the evidence of record shows that the 
veteran does not suffer from renal dysfunction, urinary tract 
infections, or any other symptoms or manifestations as the 
result of this disability.  Hence, a compensable rating would 
be inappropriate.  

With regard to the veteran's statements, the Board must find 
that his statements are outweighed by the post-service 
medical record, which clearly indicates that a compensable 
evaluation for this disorder is not warranted. 

In sum, the preponderance of evidence of record is against 
the veteran's claim for a compensable schedular rating for 
right side pyleoplasty and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Extraschedular consideration

Also considered by the Board is whether any of the veteran's 
disabilities on appeal warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his hearing loss, cervical 
spine disability, or residuals of a right pyeloplasty.  Nor 
is there any evidence that these disabilities have caused 
marked interference with employment.  In the absence of 
evidence presenting "exceptional" circumstances, the claim 
is not referred for consideration of an extraschedular 
rating; the veteran's disability is appropriately rated under 
the schedular criteria.  

Finally, the Board does not find evidence that the veteran's 
disabilities on appeal should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

The preponderance of evidence of record is against referral 
for extraschedular consideration or any increase in the 
evaluations assigned for the disabilties on appeal on a 
schedular basis. The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, a letter was sent to the veteran in July 2002, prior to 
the initial adjudication of his claim by the AOJ.  Although 
this letter explained the veteran's and VA's respective 
duties in obtaining evidence and properly addressed evidence 
required to substantiate a claim for service connection, the 
letter did not inform the veteran of the evidence necessary 
to substantiate his claims for increased evaluations.  Hence 
the duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in July 2006 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims for 
higher evaluations, including how VA assigns effective dates 
and disability ratings.  The letter also informed the veteran 
of his and VA's respective duties for obtaining evidence and 
asked him to submit evidence and/or information in his 
possession to the AOJ.

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in July 2007, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and/or letters from "D.R.", M.D.;"G.M.", 
M. D.; and the Carol Boobin Bashuk and the Belton Hearing 
Care Centers.  VA medical examinations were afforded the 
veteran in May 2002 and January 2007 as to all disabilities 
on appeal.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


